Filed 4/4/14 P. v. Ruiz CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H039635
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS120790)

v.

MIGUEL CASTRO RUIZ,

         Defendant and Appellant.


         A jury found defendant Miguel Castro Ruiz guilty of taking a vehicle without
consent (Veh. Code, § 10851, subd. (a)); evading a peace officer (Veh. Code, § 2800.1,
subd. (a)); possession of burglary tools (Pen. Code, § 466); and giving a false name to a
police officer (Pen. Code, § 148.9, subd. (a)).1 The trial court sentenced defendant to a
total of ten years in state prison.
         Defendant timely appealed and we appointed counsel to represent him in this
court. By letter dated December 3, 2013, this court notified defendant that his appellate
counsel filed a brief that states the case and facts but raises no issue, and we informed
defendant of his right to submit argument on his own behalf. Defendant did not respond
to that letter. For the reasons stated here, we will affirm the judgment.
                                        I.     STANDARD OF REVIEW
         We review the entire record to determine if there are any arguable appellate issues.
(People v. Wende (1979) 25 Cal.3d 436, 440-441.) We include here “a brief description

         1
             Unspecified statutory references are to the Penal Code.
of the facts and procedural history of the case, the crimes of which the defendant was
convicted, and the punishment imposed.” (People v. Kelly (2006) 40 Cal.4th 106, 123-
124.)
                        II.    TRIAL COURT PROCEEDINGS
        The following factual summary is based on the testimony of witnesses at
defendant’s jury trial. Shortly after 11:00 p.m. on April 28, 2012, Monterey County
Sheriff’s Deputy Jorge Perez noticed a truck with one broken headlight slow down as it
passed the gas station where the deputy was conducting a business check. Deputy Perez
decided to follow the truck in his patrol car, provided the truck’s license plate number to
a dispatch officer for a registration check, and learned that the truck had been reported
stolen. Deputy Perez continued to follow the truck while waiting for backup. Once
backup arrived, Deputy Perez activated his emergency lights and siren near the
intersection of North Main Street and San Juan Grade Road in Salinas. The driver of the
truck (later identified as defendant) picked up speed and a chase ensued. Deputy Perez
followed defendant and, upon seeing other cars stopped in front of him that could be in
danger if the pursuit continued, employed a “pursuit immobilization techni[que],” which
involved Deputy Perez using his patrol car to hit the truck on the side to make the truck
spin out. The technique made the truck spin, which stalled the engine. The truck
damaged a “No Parking” sign during the spin-out.
        Defendant fled on foot and was immobilized through the use of a Taser. Deputy
Perez found a Volkswagen key and a single black glove on the street next to the driver’s
side door of the truck. Inside the cab of the truck the deputy found the companion to that
single black glove, as well as other keys, bolt cutters, and a wig. Many of the keys were
“shaved,” meaning they had been filed down to “bypass some of the pins” in a car’s
ignition, which allows someone to start a car without having the proper set of keys.
Deputy Perez testified that the items discovered were consistent with burglary tools.
       Deputy Perez spoke with defendant at the scene of the traffic stop after a
responding Salinas police officer gave defendant Miranda2 warnings in Spanish.3
Defendant gave Deputy Perez a false name (Samuel Torres Azevedo) and claimed his
friend let him borrow the truck. However, he could not remember his friend’s name or
address. When asked whether he knew the actual owner of the truck, defendant said he
could not remember.
       A couple days later, Deputy Perez interrogated defendant at the county jail after
advising defendant of his Miranda rights again in Spanish. Defendant admitted both that
his true name was Miguel Castro Ruiz and that he saw Deputy Perez’s emergency lights
and siren when the deputy attempted to pull him over. At trial, Martin Oviedo Ortiz, the
registered owner of the stolen truck, testified that he did not know defendant and never
gave him permission to use his truck.
       Defendant was charged by amended information with: (count one) felony
unlawfully taking a vehicle (Veh. Code, § 10851, subd. (a)); (count two) misdemeanor
evading a peace officer (Veh. Code, § 2800.1, subd. (a)); (count three) misdemeanor
possession of burglary tools (§ 466); and (count four) misdemeanor giving a false name
to a peace officer (§ 148.9, subd. (a)). As to the sole felony count, the amended
information alleged two prior strike convictions (§ 1170.12, subd. (c)(2)); one prior
conviction for taking a vehicle without the owner’s consent (§ 666.5, subd. (a)); four
prior prison terms (§ 667.5, subd. (b)); and one prior strike conviction, disqualifying
defendant from receiving a county jail sentence (§ 1170, subd. (h)(3)).
       The jury found defendant guilty on all four counts. The parties agreed to a
bifurcated court trial regarding the special allegations. In that proceeding, the court


       2
        Miranda v. Arizona (1966) 384 U.S. 436.
       3
        It is unclear from the record whether Deputy Perez, a “department-certified
Spanish speaker,” spoke with defendant in English or Spanish; a later interview at the jail
was conducted “in both languages.”
admitted into evidence records from defendant’s previous incarceration (§ 969b) and took
judicial notice of a Monterey County Superior Court case file for one of defendant’s prior
convictions. Based on that evidence, the court found true beyond a reasonable doubt all
of the special allegations.
         The court received the probation report in March 2013 and set sentencing and a
hearing on defendant’s Romero4 motion for May 2013. The court also struck one of
defendant’s prior strikes on its own motion. At the hearing in May 2013, the court denied
defendant’s Romero motion, finding that although defendant’s current offense was less
serious than the remaining prior strike, defendant did not fall “outside the spirit of the
three strikes law,” as evidenced by defendant’s violations of parole and probation as well
as defendant’s status as a parolee when he committed the most recent offense. The court
denied probation and sentenced defendant to the middle term of three years in state prison
for count one (Veh. Code, § 10851; § 666.5, subd. (a)), doubled to six years due to the
prior strike. (§ 1170.12, subd. (c)(1).) The court also imposed one consecutive year for
each of defendant’s four prior prison terms (§ 667.5, subd. (b)), for a total sentence of ten
years.
         The court also ordered defendant to pay a $3,000 restitution fine (§ 1202.4, subd.
(b)(1)) with an additional $3,000 imposed but suspended pending successful completion
of parole (§ 1202.45, subd. (a)); $594 in victim restitution to the County of Monterey for
damage to the “No Parking” sign; a $160 court operations fee (§ 1465.8, subd. (a)(1)); a
$120 court facilities assessment (Gov. Code, § 70373, subd. (a)(1)); and an $8 emergency
medical air transportation penalty (Gov. Code, § 76000.10, subd. (c)(1)). Finally, the
court gave defendant 569 days of custody credit (consisting of 285 days actual custody
and 284 days of section 4019 conduct credits).




         4
             People v. Superior Court (Romero) (1996) 13 Cal.4th 497.
       We have reviewed the entire record and have found no arguable issue. However,
we note a clerical error in the abstract of judgment. The trial court’s minute order
correctly imposed an $8 emergency medical air transportation penalty based on
defendant’s two Vehicle Code violations (Gov. Code, § 76000.10, subd. (c)(1) [imposing
$4 fine for “every conviction for a violation of the Vehicle Code”]), but the abstract of
judgment omits the fine.5 To remedy this discrepancy, we will direct the clerk of the trial
court to correct the abstract of judgment.
                                  III.   DISPOSITION
       The judgment is affirmed. The clerk of the superior court is directed to prepare an
amended abstract of judgment to reflect the $8 emergency medical air transportation
penalty. (Gov. Code, § 76000.10, subd. (c)(1).)

                                             ____________________________________
                                             Grover, J.


WE CONCUR:


________________________________________
Bamattre-Manoukian, Acting P.J.


________________________________________
Mihara, J.




       5
         Though the emergency medical air transportation penalty is correctly set at $8
on the minute order, the trial court misspoke at the May 2013 hearing when it stated that
penalty was only $4.